Citation Nr: 0123726	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-08 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of exposure 
to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active service from August 1946 to December 
1947.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, for additional development.  The case 
is now before the Board for final appellate consideration.

This appeal initially arose from a June 1995 rating decision 
of the RO in Detroit, Michigan, which denied the claimed 
benefit.  In October 1997, the case was remanded to the RO 
for additional development.  In a decision dated in July 
1999, the Board denied service connection for residuals of 
exposure to ionizing radiation as not well grounded.  The 
veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2000, the Acting Secretary of VA submitted an unopposed 
motion for remand.  In an order dated in December 2000, the 
Court vacated the Board's July 1999 decision and remanded the 
case to the Board for further proceedings.

In May 2001, the veteran submitted additional evidence to 
substantiate his claim.  He also submitted a signed written 
waiver of initial RO review.  Thus, the requirements of 
38 C.F.R. § 20.1304(c) (2000) have been satisfied.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claim.

2.  The evidence does not indicate that the veteran 
participated in a radiation risk activity.

3.  The evidence does not indicate that the veteran was 
exposed to ionizing radiation.

4.  The evidence does not show that the veteran's current 
disabilities are related to his active service.  


CONCLUSION OF LAW

Chronic residuals of exposure to ionizing radiation were not 
incurred in or aggravated by active service, nor may such 
incurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.203, 3.303, 3.304, 3.309, 3.311 (2000); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  .


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record indicates that the veteran's current 
diagnoses include basal cell carcinoma, chronic obstructive 
pulmonary disease, asthmatic bronchitis, compression fracture 
of a thoracic vertebra, Barrett's esophagus, Candida 
esophagus, pancreatitis, degenerative arthritis, hiatal 
hernia, diverticulosis and dysphasia.  The veteran maintains, 
in substance, that some or all of these current disabilities 
are due to exposure to ionizing radiation while on active 
duty.  In a statement submitted in November 1989 the veteran 
asserted that he had been assigned to Japan from 1944-45.  A 
July 1996 medical record from Mercy Hospital reflects that 
the veteran reported that he had been in Hiroshima, Japan, 
approximately one month after the atomic bomb explosion, and 
was there for approximately one year after that.  Also, a VA 
medical record dated in January 2000 reflects that the 
veteran provided a history of being with occupation forces 
stationed in Hiroshima, Japan, and being exposed to radiation 
by contaminated food and water.  Accordingly, a favorable 
determination is requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no reasonable possibility exists that 
additional assistance would aid in substantiating it.  In 
this regard, the Board notes that records pertaining to the 
veteran's service have been obtained from official sources.  
Private and VA post-service treatment records have been 
obtained, and the veteran has failed to identify any 
additional post-service treatment records.  Records from the 
Social Security Administration have been obtained.  
Correspondence sent to the veteran in connection with an 
October 1997 remand requested that he submit documents 
identifying the specific diagnosed disabilities that he 
contended were due to exposure to ionizing radiation; provide 
names, addresses, dates of treatment and releases for all 
health-care providers who had treated him for these 
disabilities; and provide scientific and/or medical evidence 
relating currently manifested disabilities to exposure to 
ionizing radiation in service.  In addition, the October 1997 
remand and several statements of the case informed the 
veteran of the necessary requirements for a grant of service 
connection for a disability due to exposure to ionizing 
radiation.  The Board, therefore, finds that, under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

On a direct basis, a claimant with active service may be 
granted service connection for disease or disability when the 
evidence reflects that the disease or disability was either 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  

On a presumptive basis, 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) provide that certain diseases specific to 
radiation-exposed veterans shall be service-connected if they 
become manifest in a radiation-exposed veteran during his 
lifetime.  38 C.F.R. § 3.309(d)(3)(i) states that the term 
radiation-exposed veteran means "... a veteran who, while 
serving on active duty....[,] participated in a radiation 
risk activity."  The term radiation-risk activity means, 
inter alia, the occupation of Hiroshima or Nagasaki, Japan, 
by United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946.  
38 U.S.C.A. § 1112(c)(3)(A) and (B)(ii); 38 C.F.R. § 
3.309(d)(3)(ii)(B).

Additionally, skin cancer is considered a radiogenic disease 
under the provisions of 38 C.F.R. § 3.311(b)(2)(vii).  Under 
38 C.F.R. § 3.311(b), a claim will be referred to the Under 
Secretary for Benefits for further consideration when it is 
determined that:  (i) a veteran was exposed to ionizing 
radiation, among other things, as a result of the occupation 
of Hiroshima or Nagasaki, Japan from September 1945 until 
July 1946; (ii) the veteran subsequently developed a 
radiogenic disease; and (iii) such disease first became 
manifest within 5 years or more after exposure.  However, if 
any of the foregoing three requirements has not been met, it 
shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  
38 C.F.R. § 3.311(b)(1)(iii)); Wandel v. West, 11 Vet. 
App. 200 (1998); see also McGuire v. West, 11 Vet. App. 274 
(1999).  

Pursuant to 38 C.F.R. 3.311(b)(4), if a claim is based on a 
disease other than one of those listed in paragraph (b)(2) or 
(b)(3) of this section, VA shall nevertheless consider the 
claim under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.

For the purpose of establishing entitlement to compensation, 
VA may accept as evidence of service, original or copies of 
documents such as a DD-Form 214, Certificate of Release or 
Discharge from Active Duty, or Certificate of Discharge, 
without verification from the appropriate service department, 
if the evidence meets certain conditions.  When the submitted 
evidence of service does not meet the requirements, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(a) (as amended by 66 Fed. Reg. 19857 -19858 
(Apr. 18, 2001)).

In this case, the record before the Board includes a War 
Department (WD) AGO Form 53, and the veteran's Enlisted 
Record and Report of Separation.  This document reflects that 
he entered active service on August 6, 1946, and was 
discharged on December 10, 1947.  It reflects that he 
departed the United States for the Asian Pacific Theater of 
Operation on January 14, 1947, and arrived at his destination 
on January 31, 1947.  He departed that assignment for the 
United States on November 20, 1947, and arrived in the United 
States on December 1, 1947.  The record reflects that the 
veteran was a truck driver and received the Army of 
Occupation Medal, Japan.  His separation qualification record 
reaffirms his dates of service as being from August 1946 to 
December 1947.  A response from the National Personnel 
Records Center, received in January 1990, reflects that the 
veteran's active service was from August 6, 1946, to December 
10, 1947.  In the absence of any independent verification of 
the veteran having active service other than from August 6, 
1946, to December 10, 1947, the Board concludes that his only 
active service was during this time frame.  See generally, 
Manibog v. Brown, 8 Vet. App. 465 (1996) (service department 
determinations as to an individual's service shall be binding 
on the VA for purposes of establishing entitlement to 
benefits); see also Duro v. Derwinski, 2 Vet. App. 530 
(1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for residuals of exposure to ionizing 
radiation.  

As the veteran's dates of service do not show that he 
participated in a radiation-risk activity while serving on 
active duty, he is not a "radiation-exposed" veteran as 
defined.  38 C.F.R. § 3.309(d)(3), 3.111(b)(1)(i).  Further, 
the entire record is negative for evidence that the veteran 
has any of the diseases listed in 38 C.F.R. § 3.309(d)(2), 
that may be presumptively service connected for radiation-
exposed veterans.  Moreover, even though the veteran had a 
"radiogenic disease"-skin cancer- as defined at 38 C.F.R. § 
3.311(b)(2), because the evidence does not show that the 
veteran was exposed to radiation during service, no 
additional consideration of his claim under this provision is 
warranted.  Wandel v. West, 11 Vet. App. 200, 204-205.  Thus, 
the evidence preponderates against entitlement to service 
connection on a presumptive basis.  

Regarding entitlement to service connection on a direct 
basis, the veteran has been afforded the opportunity to 
present additional evidence indicating that any of his 
current disabilities are related to exposure to in-service 
ionizing radiation, and that service connection is therefore 
warranted under 38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. 
§ 3.303(d).  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 
1994).  However, he has not submitted probative evidence of 
such a relationship.  He has submitted no evidence of actual 
exposure to ionizing radiation.  He has submitted no medical 
evidence showing a nexus or link between any of his current 
diagnoses and exposure to ionizing radiographic examination, 
such as a medical opinion linking them.  Ideally, such an 
opinion would be based on a review of the record.  Regarding 
the veteran's own assertions as to a nexus, as a layperson he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that despite the VCAA, it is not necessary to 
obtain a medical opinion regarding this claim.  In the 
present claim, the record before the Board contains the 
veteran's service medical records and is replete with post-
service VA and private medical records.  However, the lay and 
medical evidence before the Board does not indicate that any 
of the veteran's current disabilities may be associated with 
in-service exposure to ionizing radiation or otherwise to 
active service.  Further, given the lack of relevant findings 
in the veteran's medical records, as well as the lack of 
evidence of any in-service exposure to ionizing radiation, 
any nexus opinion offered at this point by a medical doctor 
would be speculative.  The Board, therefore, finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance, such as another VA 
examination or a request for a VA medical opinion, is not 
required.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

In making its decision, the Board has considered various 
media materials submitted by the veteran including articles 
from the VFW, the American Legion Magazine, and a newspaper.  
However, these materials alone do not constitute competent 
medical evidence of any causal relationship between the 
veteran's current disabilities and any exposure to ionizing 
radiation during active service.  The cited materials are 
general in nature, and do not address the specific facts of 
the present claim.  The cited texts fail to show that this 
particular veteran was exposed to ionizing radiation while on 
active duty, or that his post-service disabilities are the 
result of ionizing radiation occurring while on active duty.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

In light of the foregoing, service connection for residuals 
of exposure to ionizing radiation is not warranted.


ORDER

Entitlement to service connection for residuals of exposure 
to ionizing radiation is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

